FILED
                            NOT FOR PUBLICATION                              JUL 5 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MATEO SANCHEZ-MARTINEZ, AKA                      No.   14-72432
Mateo Martinez-Sanchez,
                                                 Agency No. A078-259-408
              Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Mateo Sanchez-Martinez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision pretermitting his application for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review de novo questions of law. Coronado v. Holder, 759 F.3d 977, 982 (9th Cir.

2014). We deny in part and dismiss in part the petition for review.

      The BIA did not err in concluding that a waiver of inadmissibility under

section 212(h) of the Immigration and Nationality Act (“INA”), 8 U.S.C.

§ 1182(h), is not available to waive the effect of the conviction that rendered

Sanchez-Martinez ineligible for cancellation of removal. See Guerrero-Roque v.

Lynch, 845 F.3d 940, 942 (9th Cir. 2017) (“[W]e hold that the waiver authority

provided in INA § 212(h) does not nullify a conviction that disqualifies an alien

from cancellation of removal under INA § 240A(b).”).

      We lack jurisdiction to consider Sanchez-Martinez’ unexhausted contentions

that the IJ abused his discretion or denied due process by not granting a further

continuance. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court

lacks jurisdiction to consider legal claims not presented in an alien’s administrative

proceedings before the agency).

      We deny Sanchez-Martinez’ motion for judicial notice and to supplement

the record on appeal (Docket Entry No. 11) and grant Respondent’s motion to

strike exhibits from Sanchez-Martinez’ opening brief (Docket Entry No. 13). See

8 U.S.C. § 1252(b)(4) (“[A] court of appeals shall decide the petition only on the


                                           2                                      14-72432
administrative record on which the order of removal is based[.]”); Fisher v. INS, 79

F.3d 955, 963 (9th Cir. 1996) (en banc) (new evidence may be added to the record

through a motion to reopen with the agency).

      We deny Sanchez-Martinez’ request for attorney’s fees as moot.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   14-72432